Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination. Claims 1, 8, and 15 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2019 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite “a second data point”.  It is unclear what constitutes “a second data point” and if the “second data point” is part of the output or input. 
Claims 2-7, 9-14, and 16-20 are dependent on claims 1, 8, and 15 and do not resolve the 112(b) rejection and are also rejected under 112(b).
For purposes of examination, Examiner interprets the second data point as an output of a machine learning model.  

Claims 1, 8, and 15 recite “anti-model”.  It is unclear what constitutes the “antimodel” and how it relates to the various data points.
Claims 2-7, 9-14, and 16-20 are dependent on claims 1, 8, and 15 and do not resolve the 112(b) rejection and are also rejected under 112(b).
For purposes of examination, Examiner interprets the “antimodel” as providing an opposing output to a machine learning model.

Claims 1, 8, and 15 recite “a set of data points”.  It is unclear what constitutes “a set of data points” and if the “a set of data points” are part of the output or input. 
Claims 2-7, 9-14, and 16-20 are dependent on claims 1, 8, and 15 and do not resolve the 112(b) rejection and are also rejected under 112(b).
For purposes of examination, Examiner interprets the “set of data points” as opposing data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 15 recites a system comprises a computer device and computer readable storage device. The computing device defined in the spec is with exemplary embodiment and not limited to hardware elements only. The computer readable storage device is not defined in the specification and can be signal perse. Therefore, the claimed system with broadest reasonable interpretation can be interpreted as software perse.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1
According to the first part of the analysis, in the instant case, claims 1-7 are directed to a method, claims 8-14 are directed to a non-transitory computer-readable medium. Thus, claims 1-14 fall within one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). Claims 15-20 are directed to non-statutory subject matter.

Step 2A, Prong 1
Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Regarding Claims 1, 8, and 15 
calculating a source model value based on the first data point and a second data point (This step for calculating a source model value appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); 
calculating anti-model sub-values based on the first data point and a set of data points (This step for calculating anti-model sub-values appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); 
providing an anti-model value based on the source model value and the anti- model sub-values (This step for providing anti-model value appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.); and 
determining a reliability of the output of the ML model based on the anti-model value (This step for determining appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.

Regarding Claims 1, 8, and 15
A computer-implemented method for providing indications of reliability of predictions of machine learning (ML) models, the method being executed by one or more processors and comprising: (The computer, non-transitory computer-readable storage medium, computing device having instructions stored thereon, and processor are understood to be generic computer equipment.)
receiving user input indicating a first data point representative of output of a ML model (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity.); 

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis. Furthermore, each additional element identified above as being insignificant extra-solution activity is also well-known, routine, conventional as described below.

Regarding Claims 1, 8, and 15
A computer-implemented method for providing indications of reliability of predictions of machine learning (ML) models, the method being executed by one or more processors and comprising: (The computer, non-transitory computer-readable storage medium, computing device having instructions stored thereon, and processor are understood to be generic computer equipment. See MPEP 2106.05(f).)
receiving user input indicating a first data point representative of output of a ML model (This step appears to be directed to receiving information, which is understood to be insignificant extra-solution activity such as data gathering. See MPEP 2106.05(g).); 

Step 2A, Prong 1 Dependent Claims

	Regarding Claims 2, 9, and 16
wherein the source model value is calculated based on a simplex having vertices comprising the first data point, the second data point, and a third data point (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claims 3, 10, and 17
wherein the anti-model sub-values are each calculated based on a respective simplex comprising the first data point, a third data point, and a respective data point in a set of data points (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claims 4, 11, and 18
wherein the set of data points is defined based on a distance between the first data point and the second data point (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claims 6, 13, and 20
wherein determining the reliability of the output of the ML model based on the anti-model value comprises indicating one of reliability and unreliability by comparing the anti-model value to a threshold value (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.).

Regarding Claims 7 and 14
wherein the ML model is indicated as reliable with respect to the first data point, if the anti-model value is at least equal to the threshold value, and the ML model is indicated as unreliable with respect to the first data point, if the anti-model value is at least equal to the threshold value, and the ML model is indicated as unreliable with respect to the first data point, if the anti-model value is less than the threshold value (This step appears to be practically implementable in the human mind and is understood to be a recitation of a mental process and math.). 

Step 2A, Prong 2 Dependent Claims

Regarding Claims 5, 12, and 19
further comprising mapping non-linear data provided from the ML model to linear data, the linear data comprising the first data point, the second data point, and data points in the set of data points. (The specification of data to be stored is understood to be a field of use limitation.).

Step 2B Dependent Claims

Regarding Claims 5, 12, and 19
further comprising mapping non-linear data provided from the ML model to linear data, the linear data comprising the first data point, the second data point, and data points in the set of data points. (The specification of data to be stored is understood to be a field of use limitation. See MPEP 2106.05(h).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-11, 13-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teso et al. ("Explanatory Interactive Machine Learning", hereinafter "Teso") in view of Dhurandhar et al. (US 20200193243, hereinafter "Dhurandhar").

Regarding Claim 1
Teso discloses: receiving user input indicating a first data point representative of output of a ML model ([Page 240 Right col first para and Algorithm 1] “In XIL, a learner is able to interactively query the user (or some other information source) to obtain the desired outputs at data points. The interaction takes the following form. At each step, the learner considers a data point (labeled or unlabeled), predicts a label, and provides explanations of its prediction. The user responds by correcting the learner if necessary, providing a slightly improved— but not necessarily optimal—feedback to the learner.” Examiner reads learner as the ML model.); 
calculating a source model value based on the first data point and a second data point ([Page 241 left Col 4th para and Algorithm 1] “Specifically, we require black-box access to an active learner and an explainer. We assume that the active learner provides a procedure SelectQuery(f, U) for selecting an informative instance x ∈ U based on the current model f, and a procedure Fit(L) for fitting a new model (or update the current model) on the examples in L. The explainer is assumed to provide a procedure Explain(f, x,y) for explaining a particular prediction yˆ = f (x). The framework is intended to work for any reasonable learner and explainer.” Examiner reads the explainer as calculating a source model value (i.e. z) based on x, and y^ shown in line 5 of Algorithm 1.); 
calculating anti-model sub-values based on the first data point and a set of data points ([Page 241 right col last para and Algorithm 1] “Given the correction C, we are faced with the problem of explaining it back to the learner. We propose a simple strategy to achieve this. This strategy is embodied by ToCounterExamples. It converts C to a set of counterexamples that teach the learner not to depend on the irrelevant components. In particular, for every j ∈ C we generate c examples                        
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        -
                                    
                                    ,
                                     
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    1
                                                
                                            
                                        
                                        -
                                    
                                
                            
                            ,
                             
                            …
                            ,
                            
                                
                                    
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    c
                                                
                                            
                                        
                                        -
                                    
                                    ,
                                     
                                    
                                        
                                            
                                                
                                                    y
                                                
                                                
                                                    c
                                                
                                            
                                        
                                        -
                                    
                                
                            
                             
                        
                    , where c is an application-specific constant. Here, the labels y¯i are identical to the prediction yˆ” Examiner reads the counter examples                         
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                            
                        
                     as anit-model sub-values. Teso also describes using LIME which is an anti-model.)
providing an anti-model value based on the source model value and the anti- model sub-values ([Page 241 Algorithm 1] “L ← L ∪ {(x,y)} ∪ {(x¯i ,y¯i)}ci=1  U ← U \ ({x} ∪ {x¯i }ci=1 )… Upon receiving the feedback, the system updates U and L accordingly and re-fits the model.” [Page 242 left Col 2nd para] “The only ones that influence the model are those on the margin, for which strict equality holds. For all pairs of such counterexamples ℓ, ℓ′ it holds that ⟨w,ϕ(x¯iℓ )⟩ = ⟨w,ϕ(x¯iℓ ′)⟩, or equivalently ⟨w, δiℓ − δiℓ ′⟩ = 0, where δiℓ = ϕ(x¯iℓ ) − ϕ(xi). In other words, the counterexamples encurage orthogonality between w and the correction vectors δiℓ −δiℓ ′, thus approximating the orthogonality constraint above” Examiner reads L and U as providing anti-model values based on source model value (x,y) and anti-model sub-values                         
                            
                                
                                    
                                        
                                            x
                                        
                                        -
                                    
                                    ,
                                     
                                    
                                        
                                            y
                                        
                                        -
                                    
                                
                            
                        
                    , Teso also describes using LIME (anti-model) in conjunction with linear models (source model).); and 
determining a reliability of the output of the ML model based on the anti-model value ([Page 241 right col first para and Algorithm 1] “Upon receiving the feedback, the system updates U and L accordingly and re-fits the model. The loop terminates when the iteration budget T is reached or the model is good enough.” Examiner reads the fit determination as determining a reliability of the output of the ML model. [Page 241 left Col] also describes using LIME to produce interpretable models, and solving argmin ℓx (f , g) + Ω(g) to minimize loss (i.e. determined reliability).).
Teso does not explicitly disclose: A computer-implemented method for providing indications of reliability of predictions of machine learning (ML) models, the method being executed by one or more processors 
However, Dhurandhar discloses in the same field of endeavor: A computer-implemented method for providing indications of reliability of predictions of machine learning (ML) models, the method being executed by one or more processors ([Abstract and Fig 5] “system, and computer program product, including generating a contrastive explanation for a decision of a classifier”)
It would have been obvious for one of ordinary skill in the art before the effective
filing date of the claimed invention to have combined the method for Explanatory Interactive Machine Learning taught by Teso with the system for Model agnbostic contrastive explanation taught by Dhurandhar. Doing so can provide a general purpose or special purpose computing system environment (Para 0083, Dhurandhar).

Regarding Claim 8
Teso in view of Dhurandhar discloses: A non-transitory computer-readable storage medium coupled to one or more processors and having instructions stored thereon which, when executed by the one or more processors, cause the one or more processors to perform operations for providing explanations for predictions of machine learning (ML) models ([Fig 5], Dhurandhar), the operations comprising: (The rest of the limitations are similar to corresponding claim 1 and are rejected on the same grounds.)

Regarding Claim 15
Teso in view of Dhurandhar discloses: A system, comprising: a computing device; and a computer-readable storage device coupled to the computing device and having instructions stored thereon which, when executed by the computing device, cause the computing device to perform operations for providing explanations for predictions of machine learning (ML) models ([Fig 5], Dhurandhar), the operations comprising: (The rest of the limitations are similar to corresponding claim 1 and are rejected on the same grounds.)

Regarding Claim 2
Teso in view of Dhurandhar discloses: The method of claim 1, wherein the source model value is calculated based on a simplex having vertices comprising the first data point, the second data point, and a third data point ([Para 0054-0060], Dhurandhar “simplex sampling approach is considered. In this approach of handling categorical variables, the invention assumes a one - hot encoding of the input.” [Page 242 left Col 2nd para], Teso “In other words, the counterexamples encourage orthogonality between w and the correction vectors δiℓ −δiℓ ′, thus approximating the orthogonality constraint above.” Examiner reads the orthogonality between w and the pair of counter examples as forming a simplex.).

Regarding Claim 3
Teso in view of Dhurandhar discloses: The method of claim 1, wherein the anti-model sub-values are each calculated based on a respective simplex comprising the first data point, a third data point, and a respective data point in a set of data points ([Page 242 left Col 2nd para], Teso “The only ones that influence the model are those on the margin, for which strict equality holds. For all pairs of such counterexamples ℓ, ℓ′ it holds that ⟨w,ϕ(x¯iℓ )⟩ = ⟨w,ϕ(x¯iℓ ′)⟩, or equivalently ⟨w, δiℓ − δiℓ ′⟩ = 0, where δiℓ = ϕ(x¯iℓ ) − ϕ(xi). In other words, the counterexamples encurage orthogonality between w and the correction vectors δiℓ −δiℓ ′, thus approximating the orthogonality constraint above”. [Para 0054-0060], Dhurandhar)

Regarding Claim 4
Teso in view of Dhurandhar discloses: The method of claim 3, wherein the set of data points is defined based on a distance between the first data point and the second data point ([Page 242 left Col 2nd para], Teso “The only ones that influence the model are those on the margin, for which strict equality holds. For all pairs of such counterexamples ℓ, ℓ′ it holds that ⟨w,ϕ(x¯iℓ )⟩ = ⟨w,ϕ(x¯iℓ ′)⟩, or equivalently ⟨w, δiℓ − δiℓ ′⟩ = 0, where δiℓ = ϕ(x¯iℓ ) − ϕ(xi). In other words, the counterexamples encurage orthogonality between w and the correction vectors δiℓ −δiℓ ′, thus approximating the orthogonality constraint above” [Page 241 left col third para and Algorithm 1] “Specifically, lime measures the fidelity of the linear approximation with a “local” L2 distance…”.).

Regarding Claim 6
Teso in view of Dhurandhar discloses: The method of claim 1, wherein determining the reliability of the output of the ML model based on the anti-model value comprises indicating one of reliability and unreliability by comparing the anti-model value to a threshold value ([Page 241 right col first para], Teso “The user checks the prediction and the explanation for correctness, and provides the required feedback. Upon receiving the feedback, the system updates U and L accordingly and re-fits the model. The loop terminates when the iteration budgetT is reached or the model is good enough.” Examiner reads good enough as a threshold based on the fit calculation of f. [Page 242-243 and Fig 1], Teso).

Regarding Claim 7
Teso in view of Dhurandhar discloses: The method of claim 6, wherein the ML model is indicated as reliable with respect to the first data point, if the anti-model value is at least equal to the threshold value , and the ML model is indicated as unreliable with respect to the first data point, if the anti-model value is less than the threshold value ([Page 242-243 and Fig 1], Teso “The percentage of subjects asserting that the classifier produces correct predictions (regardless of the learned rule, Q1) also increases from 65% to 77% when correct explanations are shown (S2).”)… When the explanations do not converge (S3), the trend is reversed: Q1 drops to 29% and Q2 to 12%, i.e., most subjects do not believe that the model’s behavior and beliefs are in any way correct. This is the only setting where Q3 drops below 50% (41%):” Examiner reads 50% as the threshold.). 

Regarding Claim 9
(Claim 9 is a computer-readable storage medium claim corresponding to method claim 2 and is rejected on the same ground)

Regarding Claim 10
(Claim 10 is a computer-readable storage medium claim corresponding to method claim 3 and is rejected on the same ground)

Regarding Claim 11
(Claim 11 is a computer-readable storage medium claim corresponding to method claim 4 and is rejected on the same ground)

Regarding Claim 13
(Claim 13 is a computer-readable storage medium claim corresponding to method claim 6 and is rejected on the same ground)

Regarding Claim 14
(Claim 14 is a computer-readable storage medium claim corresponding to method claim 7 and is rejected on the same ground)

Regarding Claim 16
(Claim 16 is a system claim corresponding to method claim 2 and is
rejected on the same ground)

Regarding Claim 17
(Claim 17 is a system claim corresponding to method claim 3 and is
rejected on the same ground)

Regarding Claim 18
(Claim 18 is a system claim corresponding to method claim 4 and is
rejected on the same ground)

Regarding Claim 20
(Claim 20 is a system claim corresponding to method claim 6 and is
rejected on the same ground)

Claim(s) 5, 12, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teso et al. ("Explanatory Interactive Machine Learning", hereinafter "Teso") in view of Dhurandhar et al. (US 20200193243, hereinafter "Dhurandhar") and Doshi et al. (US 20190370647, hereinarfter "Doshi").

Regarding Claim 5
Teso in view of Dhurandhar discloses: The method of claim 1, further comprising the linear data comprising the first data point, the second data point, and data points in the set of data points ([Page 241 left Col 4th para and Algorithm 1], Teso).
Teso in view of Dhurandhar discloses: mapping non-linear data provided from the ML model to linear data.
However, Doshi discloses in the same field of endeavor: mapping non-linear data provided from the ML model to linear data ([Para 0098] “The linear activations can be processed by a detector stage 918. In the detector stage 918, each linear activation is processed by a non-linear activation function. The non-linear activation function increases the nonlinear properties of the overall network without affecting the receptive fields of the convolution layer. Several types of non-linear activation functions may be used. One particular type is the rectified linear unit (ReLU), which uses an activation function defined as ƒ(x)=max(0, x), such that the activation is thresholded at zero.”),
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the method for Explanatory Interactive Machine Learning taught by Teso with the system for Model agnbostic contrastive explanation taught by Dhurandhar with the method for Artificial Intelligence and Explanation. Doing so evaluate nonlinear/linear properties of a neural network (Para 0098, Doshi).

Regarding Claim 12
(Claim 12 is a computer-readable storage medium claim corresponding to method claim 5 and is rejected on the same ground)

Regarding Claim 19
(Claim 19 is a system claim corresponding to method claim 5 and is
rejected on the same ground)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matsumoto et al. (US 20180032912) also discusses explain ability with simplex calculations (Para 0053).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.M./Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127